Exhibit 10.2

CONFIDENTIALITY, NON-SOLICITATION OF ASSOCIATES AND NON-COMPETITION AGREEMENT

As an associate of Ann Taylor, Inc. (the “Company”), you will have access to or
may develop trade secrets, intellectual property, and other confidential and
proprietary information of the Company. Therefore, in consideration of your
becoming employed and the payments described in Paragraph 2 below, and in
recognition of the highly competitive nature of the Company’s business, you
agree as follows:

 

1. Protection of Confidential Information.

 

(a) You acknowledge that your employment by the Company involves your obtaining
knowledge of Confidential Information (as defined below) regarding the business
and affairs of the Company.

 

(b) Accordingly, you agree that:

 

  (i) except in compliance with legal process, you will keep secret all
Confidential Information and other confidential matters of the Company which are
not otherwise in the public domain and will not disclose them to anyone outside
of the Company, wherever located (other than to a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance of your
duties as an employee of the Company), either during or after your employment,
except with the prior written consent of the Chief Executive Officer or the
General Counsel of the Company. In the event that you are required to disclose
any Confidential Information or other confidential matters of the Company to
comply with legal process, you shall provide reasonable advance notice of such
legal process to the General Counsel of the Company prior to disclosure of any
Confidential Information or confidential matters and will not challenge the
Company’s standing or ability to seek an order of protection or otherwise seek
to prevent or limit disclosure pursuant to such legal process consistent with
applicable law;

 

  (ii) you will deliver promptly to the Company on termination of your
employment or at any other time the Company may so request, all memoranda,
notes, records, customer lists, reports and other documents (whether in paper or
electronic form and all copies thereof) relating to the business of the Company
and all other Company property which you obtained or developed while employed
by, or otherwise serving or acting on behalf of, the Company and which you may
then possess or have under your control, whether directly or indirectly; and

 

  (iii) you will not use Confidential Information for your personal benefit or
for the benefit of another person or entity.

 

(c) For purposes of this Agreement, “Confidential Information” refers to
information of the Company (including its affiliated companies) or its
suppliers, technology service providers, licensors, clients, and employees,
including without limitation information relating to designs, products,
processes, formulas, merchandising, real estate strategy, contract terms, client
lists, sourcing information and strategies, technology, marketing plans,
advertising, corporate assessments and strategic plans, financial and
statistical information, accounting information, pricing and business affairs,
associate compensation and relative skills and abilities, which have been or are
disclosed or available to you and which are either designated at the time of
disclosure as confidential or which you know or have reason to know are
confidential, regardless of the form or media in which such information is
disclosed.

 

2. Non-solicitation of Associates; Non-competition.

 

(a) During your employment and for a period of 12 months after your separation
from the Company for any reason whatsoever, whether voluntary or involuntary
(the “Non-Solicitation Period”), you shall not directly or indirectly,
(1) solicit, induce, or attempt to influence any associate at the director level
or above to leave his or her employment with the Company or (2) hire or attempt
to hire any associate of the Company at the director level or above, directly or
indirectly through a new employer or other person or entity, to join you in the
pursuit of any business activity (whether or not such activity involves engaging
or participating in a business that competes, or plans to compete, with the
Company or any of its products). Should you violate this provision, in addition
to the other remedies the Company may pursue hereunder, the Non-Solicitation
Period will be extended by the number of months you were in violation of this
Paragraph 2(a) and you shall have no further rights under Paragraphs 2(c), 2(d)
and 2(e).

 

(b)

During your employment and for a period of 12 months after your separation from
the Company for any reason whatsoever, whether voluntary or involuntary (the
“Non-Competition Period”), you shall not, directly or



--------------------------------------------------------------------------------

 

indirectly, without the prior written consent of the Company, work for, be
employed, affiliated, engaged or associated with or contribute to the efforts
(as an employee, owner, stockholder, partner, director, officer, consultant or
otherwise) of a business that is, or plans to be, a Competitor (as defined
herein) of the Company at the time of termination. As used herein, “Competitor”
means a business or other entity engaged in the manufacture, design and/or sale
of women’s apparel in the United States. Should you violate this provision, in
addition to the other remedies the Company may pursue hereunder, the
Non-Competition Period will be extended by the number of months you were in
violation of this Paragraph 2(b) and you shall have no further rights under
Paragraphs 2(c), 2(d) and 2(e). Notwithstanding the foregoing, passive ownership
of less than 2% of any class of securities of a public company shall not violate
this Section 2(b).

 

(c) If you are terminated by the Company without cause (as defined Paragraph
2(f) below, “Cause”) or if you resign from your employment, during the
Non-Competition Period the Company shall pay you an amount equivalent to your
base salary times 1.5 (“Separation Pay”), payable in substantially equal
installments in accordance with the Company’s regular payroll cycle, and you
will continue to receive all benefits under the Company’s medical, dental and
vision benefit plans to the same extent as if you were an employee of the
Company. Subject to the provisions of the Offer Letter Agreement dated August 6,
2008, if you resign from your employment, the Company may waive the provisions
of Paragraph 2(b) or shorten the Non-Competition Period by providing you written
notice of the waiver or the shortened Non-Competition Period within 10 business
days of your resignation, in which case (i) you will only be bound by the
restrictions in Paragraph 2(b) above during the shortened Non-Competition Period
(but will continue to remain bound by the restrictions in Paragraphs 1 and 2(a)
above), and (ii) the Company will have no obligation to pay you Separation Pay
or continue your benefits if it waives the provisions of Paragraph 2(b) above or
if the Company shortens the Non-Competition Period pursuant to this Paragraph
2(c), the Company will only pay you a pro rata portion of the Separation Pay as
prorated in proportion to the shortened Non-Competition Period and continue your
benefits only during the shortened Non-Competition Period.

 

(d) If you are terminated by the Company without Cause and have never been a
“Section 162(m) Employee” (as defined below), in addition to the Separation Pay
you will also be entitled to an amount equal to your targeted bonus under the
Management Performance Compensation Plan (“AMIP”) (or if the AMIP Plan is not
then in effect, under the annual cash bonus plan in effect at the time of the
termination of your employment), for the season in which you are terminated (or
year in which you are terminated if the bonus plan target for you is then an
annual target). For those associates who in any year have been or become
“covered employees” within the meaning of Section 162(m) (“Section 162(m)
Employee”) of the Internal Revenue Code of 1986, as amended (the “Code”),
thereafter if you are terminated by the Company without Cause, you will also be
eligible for a bonus under the AMIP Plan (or if the AMIP Plan is not then in
effect, under the annual cash bonus plan in effect at the time of the
termination of your employment), for the season in which you are terminated (or
year in which you are terminated if the bonus plan target for you is then an
annual target) as if you had remained an active associate for the season or
entire year, as the case may be, such bonus to be based upon actual performance
for such season or fiscal year. The Company will pay the AMIP bonus, if any,
payable under this Paragraph 2(d) when bonuses are paid to other Company
executives under the AMIP Plan, or the annual cash bonus plan in effect at the
time of termination.

 

(e) If you are terminated by the Company without Cause, you will also receive
payment of all monies earned but not yet vested under the Restricted Cash
feature of the AMIP Plan, including monies earned or to be earned in the season
in which you are terminated (or year in which you are terminated if the
restricted cash feature target for you is then an annual target) as if you had
remained an active associate for the season or entire year, as the case may be,
such bonus to be based upon actual performance for such season or fiscal year.
The Company will pay the earned monies in the restricted cash feature of the
AMIP Plan, if any, in accordance with the payment schedule for active
associates.

 

(f) For purposes of this Agreement, “Cause” shall be defined as: (1) conviction
for the commission of any act or acts constituting a felony under the laws of
the United States or any state thereof; (2) action toward the Company involving
dishonesty; (3) refusal to abide by or follow reasonable written directions of
the CEO, which does not cease within ten business days after such written notice
regarding such refusal has been given to you by the CEO; (4) gross nonfeasance
which does not cease within ten business days after written notice regarding
such nonfeasance has been given to you by the CEO; or (5) failure to comply with
the provisions of Paragraphs 1, 2(a) or 2(b) of this Agreement, or other willful
conduct which is intended to have and does have a material adverse impact on the
Company.

 

(g)

In order to receive Separation Pay and the continued benefits described in
Paragraph 2(c) and the payments described in Paragraph 2(d) and 2(e) above, you
will be required to sign a separation agreement that is



--------------------------------------------------------------------------------

 

satisfactory to the Company and includes, but is not limited to, a general
waiver and release of all claims and potential claims against the Company and a
non-disparagement provision. The separation agreement must be signed within 22
days of your receipt of the agreement.

 

(h) To the extent required by Section 409A of the Code, and applicable guidance
issued thereunder, payments under Paragraphs 2(c), 2(d) and 2(e) that would
otherwise be payable during the six-month period immediately following your
termination of employment by the Company shall instead be paid on the first
business day after the expiration of such six-month period.

 

(i) Notwithstanding any other provision of this Agreement to the contrary, in
the event you fail to comply with Paragraphs 1, 2(a) or 2(b) above, all of your
rights hereunder to any future payments or benefits as described in Paragraphs
2(c), 2(d) and 2(e) above, and all rights with respect to any unexercised stock
options you may have shall be forfeited; provided that, the foregoing shall not
apply if such failure of compliance with Paragraphs 2(a) or 2(b) commences
following an Acceleration Event (as defined in the Company’s 2003 Equity
Incentive Plan).

 

3. If you commit a breach of any of the provisions of Paragraphs 1 and 2 of this
Agreement, the Company shall have the right to have such provisions specifically
enforced and to seek temporary, preliminary and/or permanent injunctive relief,
without limitation to any available forms of equitable or other relief to which
the Company may be entitled, by any court having jurisdiction without the
necessity of posting a bond or other security. You hereby acknowledge and agree
that any such breach or anticipatory or threatened breach will cause irreparable
injury to the Company and that money damages will not provide an adequate remedy
to the Company.

 

4. Intellectual Property. You acknowledge that all discoveries, innovations,
designs and useful ideas that you may originate which relate to or would be
useful to the Company’s business, including those developed on your own time,
shall vest in the Company on the date they are originated and shall become the
exclusive property of the Company. Without additional consideration, you further
agree that you will sign all necessary applications with respect to such
property which the Company may prepare at its own expense.

 

5. Severability & Governing Law. All provisions of this Agreement are severable.
If any provision of this Agreement or the application of any provision of the
Agreement is determined to be invalid or unenforceable to any extent or for any
reason, all other provisions of this Agreement will remain in full force and
effect and will continue to be enforceable to the fullest extent permitted by
law, except that if the restraints in Paragraph 2(b) are held invalid or
unenforceable in their entirety the Company shall have no obligation to make the
payments or provide the benefits specified in Paragraphs 2(c), 2(d) and 2(e). In
the event that any provision herein is deemed invalid or unenforceable, you
agree that the Court shall modify the provision so as to make it enforceable to
the fullest extent permitted by law. This Agreement shall be governed by the
laws of the State of New York, applicable to contracts and to be performed
therein, without regard to its conflicts of laws principles.

 

6. Waiver. The failure of the Company to enforce any terms, provisions or
covenants of this Agreement shall not be construed as a waiver of the same or of
the right of the Company to enforce the same. Waiver by the Company of any
breach or default by you (or by any other associate) of any term or provision of
this Agreement (or any similar agreement between the Company and you or any
other associate) shall not operate as a waiver of any other breach or default.

 

7. Entire Agreement. Except as set forth in the next sentence, this Agreement,
together with the Offer Letter Agreement dated August 6, 2008, is a complete
statement of all the terms and arrangements between us with respect to their
subject matter and cannot be changed or terminated orally. In the event a Change
in Control (as defined in the AnnTaylor Stores Corporation Special Severance
Plan) occurs prior to the termination of your employment, you will be eligible
for benefits pursuant to the terms of such Special Severance Plan (as then in
effect) and this Agreement shall become null and void, other than the provisions
set forth in Paragraph 1.

 

8. At-Will Employment. Nothing in this Agreement constitutes a contract of
continuing employment. Your employment is and will continue to be “at-will”
which means it is for no fixed term or duration and either you or the Company
may terminate the employment relationship at any time with or without cause and
for any reason or no reason, with or without prior notice. Please sign below to
indicate your agreement to the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

9. Nothing in this Agreement shall affect or impair any rights you may have to
indemnification for attorneys’ fees, costs, and/or expenses pursuant to
applicable statutes, D&O insurance, Certificates of Incorporation and Bylaws of
the Company, its affiliates or subsidiaries.

 

ANN TAYLOR:     ASSOCIATE: BY:  

/s/ Mark G. Morrison

   

/s/ Christine Beauchamp

  Mark G. Morrison     Christine Beauchamp   Executive Vice President, Human
Resources     President, Ann Taylor Stores   Date: 8/11/08     Date: 8/7/08